Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the divisional application filed on 03/08/2020. Claims 11-30 as filed are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 03/09/2020 and 03/08/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 5/14/2020 is acceptable. 

Drawings
The drawings filed on 3/8/2020 are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. 
Title such as, “METHOD OF FORMING THIN DIE STACK ASSEMBLIES” should be descriptive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

With regard to claim 12, the claim recites, “a die stack” in line 3. There is insufficient antecedent basis for this limitation in the claim as “a die stack” has been already defined in claim 1. The claim should recite “the die stack” instead. Appropriate correction is required. 

With regard to claim 21, the claim recites, “the handle fixture” in line 1. There is insufficient antecedent basis for this limitation. The claim should recite “a handle fixture” instead as it was interpreted for the purpose of examination. 

With regard to claim 21, the claim recites, “any of the die” in line 1. There is insufficient antecedent basis for this limitation. The claim should recite “a die” instead as it was interpreted for the purpose of examination.

With regard to claim 21, the claim recites, “the thinned and partially assembled/packaged die stacks” in line 1. There is insufficient antecedent basis for this limitation. The claim should recite “thinned and partially assembled/packaged die stacks” instead as it was interpreted for the purpose of examination.

With regard to claim 21, the phrase "may be used" renders the claim indefinite because it is unclear whether the handle fixture or vacuum fixture is used or not, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The claim should recite “is used to” instead as it was interpreted for the purpose of examination.

Appropriate corrections for claim 21 are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over ITO et al (US 2014/0295620; ITO hereinafter) in view of Koopmans (US 9,659,917; Koopman hereinafter).

With regard to claim 21, ITO discloses a test method (e.g. Fig. 3 with corresponding texts) wherein 
handle fixture or vacuum fixture 68 (para[0120]) is used to hold (Fig.3) 
a die 36 (para[0123]), components or package to test the thinned (para[0104]) and partially assembled/packaged die stacks and/or heterogeneous packaged components.

ITO discloses the limitations of the claim but does not explicitly mention testing the die stacks. However, Koopman discloses testing the die stack (Fig.4; col.6, lines 2-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to test the die stack after stacking to ensure that die stack performs as desired (Koopman-Col.6, lines 2-6).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11, 13-20, 22-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 11, 13-20, 22-30 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 11 that recites a gaseous flux to prepare the die connections for electrical and mechanical bonding to one or more opposing contacts, the opposing contacts also being exposed to the gaseous flux; compressing the die connections and the opposing contacts together while maintaining the die surface flat within 5-micron tolerance to a parallel flat plane in combination with other elements of the claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896